UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6153


NATHANAEL L. REYNOLDS,

                Plaintiff – Appellant,

          v.

SHERIFF JOHN H. BARTELL, JR.; INVESTIGATOR KENNEDY; OFFICER
W. JACKSON, #310,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Mary G. Lewis, District Judge.
(4:15-cv-00695-MGL)


Submitted:   April 8, 2016                 Decided:   April 13, 2016


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathanael L. Reynolds, Appellant Pro Se. Edgar Lloyd Willcox,
II, WILLCOX BUYCK & WILLIAMS, PA, Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nathanael L. Reynolds appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                               The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.     § 636(b)(1)(B)       (2012).          The    magistrate       judge

recommended    that     relief     be   denied   and       advised   Reynolds          that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                           Wright v.

Collins,    766      F.2d   841,    845-46     (4th    Cir.       1985);    see        also

Thomas v.     Arn,    474   U.S.    140    (1985).          Reynolds       has    waived

appellate review by failing to file objections after receiving

proper    notice.       Accordingly,      we   affirm       the   judgment        of   the

district court.

      We dispense with oral argument because the facts and legal

contentions    are     adequately       presented     in    the   materials        before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED



                                          2